Name: 81/597/EEC: Council Decision of 13 July 1981 appointing a full member of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-06

 Avis juridique important|31981D059781/597/EEC: Council Decision of 13 July 1981 appointing a full member of the Advisory Committee on the Training of Dental Practitioners Official Journal L 220 , 06/08/1981 P. 0026 - 0026****( 1 ) OJ NO L 233 , 24 . 8 . 1978 , P . 15 . ( 2 ) OJ NO L 93 , 10 . 4 . 1980 , P . 22 . COUNCIL DECISION OF 13 JULY 1981 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 81/597/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/688/EEC OF 25 JULY 1978 SETTING UP AN ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 80/376/EEC ( 2 ) THE COUNCIL APPOINTED DOCTOR GIANNI CITTARELLA AS A FULL MEMBER FOR THE PERIOD ENDING ON 25 MARCH 1983 ; WHEREAS , ON 2 JULY 1981 , THE ITALIAN GOVERNMENT NOMINATED PROFESSOR FRANCESCO POLIZZI AS A REPLACEMENT FOR DR GIANNI CITTARELLA , FULL MEMBER OF THE ABOVEMENTIONED COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE PROFESSOR FRANCESCO POLIZZI IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS IN PLACE OF DR GIANNI CITTARELLA FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 25 MARCH 1983 . DONE AT BRUSSELS , 13 JULY 1981 . FOR THE COUNCIL THE PRESIDENT LORD CARRINGTON